EXHIBIT 8 March 25, 2011 Canadian Natural Resources Limited 2500, 855 – 2nd Street SW CALGARY AB T2P 4J8 Re: Consent of Independent Petroleum Consultants To Whom It May Concern: We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited included and incorporated by reference in its (i) Annual Report (Form 40-F) for the year ended December 31, 2010; and (ii) Registration Statement on Form F-9 (File No. 333-162270), filed with the Securities and Exchange Commission. Sincerely, SPROULE INTERNATIONAL LIMITED Original Signed By: SIGNED “HARRY J. HELWERDA” Harry J. Helwerda, P.Eng., FEC Executive Vice-President Calgary, Alberta, Canada
